Citation Nr: 1630448	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  09-36 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the claims for service connection.  

In September 2010, the Veteran presented testimony before a Veterans' Law Judge (VLJ) who is no longer with the Board.  The Veteran was provided another opportunity to present testimony before another VLJ in September 2015.  That hearing was postponed by the Veteran for good cause and rescheduled for February 2016.  The Veteran and representative were provided proper notification for the February 2016 hearing.  That hearing was cancelled without providing good cause.  The Board, therefore, will proceed with review of the claim.  38 C.F.R. § 20.704 (2015).

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Exposure to herbicides during service has been conceded by VA. 

2.  The Veteran has not been currently diagnosed with, and does not currently suffer from CAD. 


CONCLUSION OF LAW

The criteria for service connection for CAD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), (e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2006. 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Generally, to prevail on a claim of service connection, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).
Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, are presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

In consultation with the National Academy of Science (NAS), and under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2015), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides.  The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015). 

A claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155 (1997).  Proof of direct service connection between exposure and disease requires a showing that exposure during service actually caused the disability which developed years later. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

The Board must determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt shall be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease (CAD)

The Veteran claims that he currently has CAD, as a result of exposure to herbicides during his military service in the Republic of Vietnam.  The Board finds that, while service in Vietnam and exposure to herbicides has been conceded by VA, the evidence of record shows that the Veteran currently has no diagnosable condition associated with CAD.  Therefore, as the preponderance of evidence is against a finding that the Veteran has the claimed disability, or has had the claimed disability during or contemporary to the claims period, the claim for service connection must be denied. 

The threshold consideration for any service connection claim is the existence of a current disability.  In the absence of proof of a present disability, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, the evidence of record demonstrates no evidence of any CAD related disability.  An analysis of the service medical records, military personnel records, and post-service VA treatment records show no diagnosable condition or array of symptomology related to any such condition.  The Veteran has also not provided any lay statements asserting symptoms of the alleged disability or any competent evidence showing a diagnosis of any CAD or related disability. 

The Board has also reviewed the private medical evidence provided by the Veteran.  However, a close review of such records is silent for any diagnosis of CAD, or related diagnoses. 

At an August 2012 VA examination, the VA examiner noted a review of the claims file and medical history, and an in-person examination of the Veteran.  The examiner noted that the Veteran's medical history showed no history of chest pain, shortness of breath, congestive heart failure, or swelling of the legs or feet.  On examination, the Veteran was noted to have a regular heart rate with no indications or signs of myocardial infarction, congestive heart failure, arrhythmia, a heart valve condition, an infectious heart condition, or pericardial adhesions. The examiner ultimately concluded no diagnosis with regard to CAD.

Therefore, in the absence of competent evidence of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the preponderance of the evidence is against a finding of any current CAD or related disability, and the claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for CAD is denied. 


REMAND

The Board finds that additional development is required for the claim for service connection for hypertension.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

With regard to the claim for service connection for hypertension, the Veteran was provided a VA examination in August 2012 to assess the nature and etiology of hypertension.  After a review of the opinion, the Board finds that the August 2012 opinion was incomplete.  Specifically, the Board notes that while the examiner provided a conclusion that the Veteran's diagnosed hypertension was less likely than not due to service, the examiner did not provide a rationale as to any causal relationship between hypertension and his exposure to herbicides.  While the Board recognizes that hypertension is not among the conditions recognized as presumptively caused by exposure to herbicides, a regulatory established presumption is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Therefore, the claim must be reviewed to determine whether service connection for this claimed condition can be established on a direct basis as being caused by exposure to herbicides.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In the August 2012 VA examination report, the examiner only addressed the fact that hypertension did not develop until years after service.  The examiner report noted that both in-service and post-service medical records showed no diagnosis or treatment of hypertension during or directly after service.  The examiner concluded that hypertension was not related to service.  However, the opinion does not address whether hypertension was related to exposure to herbicide, or provide any rationale regarding why that exposure did not cause hypertension.  Therefore, the Board finds the opinion to be inadequate and an opinion is required for the VA to fulfill the duty to assist the Veteran.  Lee v. Brown, 10 Vet. App. 336 (1997); Reonal v. Brown, 5 Vet. App. 458 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board notes when a medical examination is provided, VA must ensure the adequacy of the examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  When the medical evidence is incomplete, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Accordingly, the Board finds that an examination and opinion should be obtained to determine the etiology of hypertension. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA examination by a medical doctor.  The examiner must review the claims file and should note that review in the report.  The examiner is specifically asked to report on the nature and etiology of the hypertension, to include a current diagnosis.  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any current hypertension is related to service or any incident of service.  The examiner should opine whether it is as likely as not (50 percent probability or more) that hypertension is due to exposure to herbicides during service.  Exposure to herbicides, has been conceded by the VA.  The examiner should opine whether it is as likely as not (50 percent probability or more) that hypertension is due to service-connected diabetes mellitus.  The examiner should opine whether it is as likely as not (50 percent probability or more) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus.  A complete rationale for any opinion expressed should be included in the report.  

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


